Conviction for burglary; punishment, five years in the penitentiary.
Only one bill of exceptions appears in the record, — which complains of the admission of a statement made by appellant while under arrest, in which he told the officers that he went into the burglarized house and got the lavatory which he sold to Mr. Luckenbach. It further appears from the testimony that by reason of what appellant said to the officers, the stolen property was located and recovered. The statement was admissible by virtue of our statute. See article 727, Vernon's C. C. P., and many authorities cited under the 12th note thereunder. It appears without dispute that the vacant house in which said lavatory was prior to its theft, was entered by some one who inserted an instrument through the screen wire and in some manner opened the screen door. Appellant and another were seen in the immediate vicinity about the time of the alleged burglary, one of them carrying some plumbing fixtures to the awaiting vehicle in which the appellant was. We think the evidence sufficient to justify the conclusion of guilt.
The judgment will be affirmed.
Affirmed.